NO. 07-02-0059-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                SEPTEMBER 11, 2002

                        ______________________________


                       WILLIAM TRAVIS ALLEN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B14087-0106; HONORABLE ED SELF, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                      DISMISSAL


      Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and

his attorney have both signed the motion representing that appellant wishes to withdraw


      *
      John T.     Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
his notice of appeal. Tex. R. App. P. 42.2(a). No decision of this Court having been

delivered to date, we grant the motion. Accordingly, the appeal is hereby dismissed and

no motion for rehearing will be entertained and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                           2